Appellant renews his attack upon the sufficiency of the affidavit supporting the search warrant discussed in the original opinion. We are quoting in more detail the statements in the affidavit:
"That they have reason to believe and do believe that within a certain * * * private residence located in Tarrant County, Texas, and particularly described as follows: (Here follows an accurate description of the private residence.)
"There is located certain property which is being used as a means of violating the liquor laws of the State of Texas, being property and implements described as follows, to-wit: Whiskey and a complete still.
"That the particular grounds for the aforesaid belief of affiants are as follows:
"Affiants have watched said place several times and have seen automobiles drive to said place and the occupants thereof enter and leave with what appeared to be packages, said place not being a commercial establishment of any kind or character; affiants also followed several days ago a Chevrolet truck owned by said Penny loaded with sugar which is used to manufacture intoxicating liquor, said truck going to a private residence in Riverside, which said residence was afterwards raided and said sugar and a still was seized by the officers but no arrests made, also 91 barrels of mash and 40 gallons of whiskey was recovered, said truck has been seen a number of times at said 2717 Bird Street; affiants have been informed by *Page 306 
numerous persons that a large quantity is by the said Penny stored at said 2717 Bird Street residence and premises, and it is a matter of common knowledge that liquor is sold there in violation of law."
The affidavit is deemed sufficient to support the issuance of a warrant to search the private residence of the appellant. It is deemed adequate to comply with the terms of Art. 691, P. C., to show that such residence is a place where intoxicating liquor is sold or manufactured in violation of the law. In the affidavit is found the direct statements of the affiants touching that of which they have personal knowledge, and in addition thereto detailed information coming to the affiants from other persons. Touching direct statements, see Ware v. State, 110 Tex.Crim. R., 7 S.W.2d 551. Concerning the information, see Rozner v. State, 109 Tex.Crim. R.,  3 S.W.2d 441; Ruhmann v. State, 22 S.W.2d 1069. In reaching and stating the conclusion that the affidavit is sufficient, no weight is given to the concluding words of the affidavit to the effect that it is a matter of common knowledge that liquor is sold, etc.
The motion is overruled.
Overruled.